Exhibit 10.1

AMENDMENT dated as of June 30, 2014 between HONDA CANADA FINANCE INC., a Canada
corporation (the “Borrower”) and CANADIAN IMPERIAL BANK OF COMMERCE, as
administrative agent, for and on behalf of the Banks party to the Credit
Agreement (as defined below) (the “Administrative Agent”).

WHEREAS, the Borrower, the Banks, the Administrative Agent, and the other Agents
party thereto are party to a second amended and restated credit agreement dated
as of March 24, 2014 (the “Credit Agreement”);

WHEREAS, pursuant to Section 2.10 of the Credit Agreement, the Borrower may
request that the Tranche A Commitments of certain of the Banks be increased by
an aggregate amount of $300,000,000 effective on or before July 1, 2014; and

WHEREAS the Borrower has requested such increase in the Tranche A Commitments to
be effective on the date hereof, and Exhibit “H” of the Credit Agreement
requires amendment in order to reflect such increase.

NOW THEREFORE IT IS AGREED:

 

Section 1 Defined Terms.

Capitalized terms used in this Amendment and not otherwise defined have the
meanings specified in the Credit Agreement.

 

Section 3 Replacement of Exhibit “H” of the Credit Agreement.

Exhibit “H” of the Credit Agreement is hereby deleted and replaced with the
Exhibit “H” attached hereto.

 

Section 4 Representations and Warranties.

To induce the Administrative Agent to enter into this Amendment, the Borrower
represents and warrants to the Administrative Agent and the Banks as follows,
which representations and warranties shall survive the execution and delivery
hereof:

 

  (a) The Borrower is duly organized and validly existing as a corporation under
the laws of Canada;

 

  (b) The execution, delivery and performance of this Amendment has been duly
authorized by the Borrower by all necessary corporation action. This Amendment
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower enforceable in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights in general and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law;

 

  (c)

The execution, delivery and performance of this Amendment by the Borrower and
the fulfillment of the terms hereof do not conflict with, result in any breach
of any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, any indenture, agreement or other instrument to
which the Borrower is a party or by which it is bound; nor result in or require
the creation or imposition of any Lien upon



--------------------------------------------------------------------------------

  any of its properties pursuant to the terms of any such indenture, agreement
or other instrument; nor violate any law or, to the best of its knowledge, any
order, rule or regulation applicable to the Borrower of any Governmental
Authority having jurisdiction over the Borrower or its properties; which breach,
default, conflict, Lien or violation would have a Material Adverse Effect; and

 

  (d) The Credit Agreement, as amended pursuant hereto, remains in full force
and effect, unamended, and is enforceable against the Borrower in accordance
with its terms, except as enforceability may be subject to or limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights in general and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law.

 

Section 5 Reference to and Effect on the Credit Agreement.

Upon this Amendment becoming effective, each reference in the Credit Agreement
to “this Agreement” and each reference to the Credit Agreement in the other
Credit Documents and any and all other agreements, documents and instruments
delivered by any of the Banks, the Administrative Agent, the Credit Parties or
any other Person shall mean and be a reference to the Credit Agreement as
amended by this Amendment. Except as specifically amended by this Amendment, the
Credit Agreement shall remain in full force and effect.

 

Section 6 Costs and Expenses.

The Borrower agrees to reimburse the Administrative Agent and the Banks for all
reasonable fees, costs and expenses, including the reasonable fees, costs and
expenses of counsel to the Administrative Agent, in connection with this
Amendment and the other documents executed in connection herewith.

 

Section 7 Effectiveness.

This Amendment shall become effective upon the following conditions precedent
being satisfied:

 

  (a) duly executed signature pages for this Amendment signed by the Borrower
and the Administrative Agent shall have been delivered to the Administrative
Agent;

 

  (b)

(i) (A) no Default shall have occurred and be continuing or will result from the
increase in the Tranche A Commitments as set forth on the Exhibit “H” attached
hereto and (B) the representations and warranties made by the Borrower in
Section 8 of the Credit Agreement shall be true and correct on and as of the
date hereof with the same force and effect as if made on and as of such date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all respects as of
such earlier date), (ii) the Borrower Debt Ratings assigned by S&P, Moody’s and
DBRS to the Index Debt shall be equal to or better than their respective ratings
of such Borrower’s Index Debt in effect as of the Effective Date (after giving
effect to the incurrence of the Commitment increase), and (iii) the
Administrative Agent shall have received a compliance certificate certifying and
showing (in reasonable detail and with appropriate calculations and computations
in all respects reasonably satisfactory to the Administrative Agent) that
(A) each of the conditions set forth in the preceding clauses (i) and (ii) have
been satisfied and (B) on a historical pro forma basis (after giving effect

 

- 2 -



--------------------------------------------------------------------------------

  to the incurrence of the Commitment increase) as of the last day of the most
recently completed Six Month Period with respect to which, pursuant to
Section 9.1 of the Credit Agreement, financial statements have been, or are
required to have been, delivered by the Borrower, the Borrower would be in
compliance with Section 9.10 of the Credit Agreement as of the last day of such
Six Month Period;

 

  (c) the Administrative Agent shall have received a written confirmation from
HMC that, upon and after the increase in the Tranche A Commitments set forth on
Exhibit “H” attached hereto, all Accommodations Outstanding and all interest
under the Credit Agreement, as amended hereby, will constitute “Debt” as such
term is used in the HMC Support Agreement, together with the certifications
provided by the Borrower pursuant to Section 7.2(d) of the Credit Agreement; and

 

  (d) the Administrative Agent shall have received all fees to be mutually
agreed between the Borrower and the Administrative Agent.

 

Section 8 Governing Law.

This Amendment shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein.

 

Section 9 Counterparts.

This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Amendment by signing any such counterpart. Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 10 Severability; Headings Descriptive.

In case any provision in or obligation under this Amendment shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction shall not in any way be affected or
impaired thereby. The headings of the several Sections and subsections of this
Amendment are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Amendment.

[Signatures appear on the following page]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written.

 

HONDA CANADA FINANCE INC., as Borrower By:  

/s/ Harald Ladewig

Name:   Harald Ladewig Title:   Vice President – Treasurer & Controller By:  

/s/ Jean-Marc Leclere

  Name:  Jean-Marc Leclere   Title:    Vice President – Secretary & Risk Officer
CANADIAN IMPERIAL BANK OF
COMMERCE, as Administrative Agent By:  

/s/ Raj Khanna

  Name:  Raj Khanna   Title:    Executive Director By:  

/s/ Sheryl Holmes

  Name:  Sheryl Holmes   Title:    Managing Director



--------------------------------------------------------------------------------

Exhibit “H”

COMMITMENTS

 

Bank

   Tranche A Commitment      Tranche B Commitment  

Canadian Imperial Bank of Commerce

   $ 155,000,000       $ 155,000,000   

Royal Bank of Canada

   $ 155,000,000       $ 155,000,000   

Bank of Montreal

   $ 155,000,000       $ 155,000,000   

Bank of Tokyo-Mitsubishi UFJ (Canada)

   $ 125,000,000       $ 125,000,000   

The Toronto-Dominion Bank

   $ 125,000,000       $ 125,000,000   

Mizuho Bank, Ltd., Canada Branch

   $ 85,000,000       $ 85,000,000   